

116 HR 1489 IH: Tax Transparency Act of 2019
U.S. House of Representatives
2019-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1489IN THE HOUSE OF REPRESENTATIVESMarch 4, 2019Mr. Posey introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require public disclosure of individual tax returns
			 of the President, the Vice President, and Members of Congress, and
			 candidates for such offices.
	
 1.Short titleThis Act may be cited as the Tax Transparency Act of 2019. 2.Disclosure of returns and return information of candidates for President, Vice President, or Congress (a)In generalSubsection (k) of section 6103 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(13)Disclosure of returns and return information of candidates for President, Vice President, or
			 Congress
 (A)In generalThe Secretary shall disclose and make publicly available returns and return information of— (i)any candidate who designates a principal campaign committee under section 302(e)(1) of the Federal Election Campaign Act of 1971 or, in the case of a candidate for the office of Vice President, any candidate for such office under such Act, and
 (ii)any individual who, on April 15th of a calendar year, is the President, the Vice President, or a Member of Congress.
 (B)ExceptionsThe information disclosed under subparagraph (A) shall not include any Social Security number, any financial account number, the name of any individual under age 18, or any home address of any individual (other than the city and State in which such address is located).
 (C)TimingThe Secretary shall make the disclosure required by paragraph (A)— (i)in the case of a candidate described in clause (i) of such paragraph, not later than the later of—
 (I)the date that is 15 days after the designation described in such clause (or in the case of a candidate for the office of Vice President, 15 days after such individual becomes such a candidate), or
 (II)the date that is 15 days after the date of the enactment of this paragraph, and (ii)in the case of an individual described in clause (ii) of such paragraph, not later than April 30th of the year described in such clause.
 (D)ScopeThe returns and return information disclosed under subparagraph (A) shall include any return filed during the 7-year period ending on—
 (i)in the case of a candidate described in paragraph (A)(i), the date of the designation described in such clause (or in the case of a candidate for the office of Vice President, the day such individual becomes such a candidate), and
 (ii)in the case of an individual described in paragraph (A)(ii), April 15th of the year described in such clause.
							.
 (b)Effective dateThe amendment made by this section shall apply to individuals who are candidates on, and to individuals holding office on, dates after the date of the enactment of this Act.
			